Exhibit 10.33

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of November 13th by and
between HMS Holdings Corp., a Delaware corporation (“HMS Holdings”), and Douglas
M. Williams, Jr., an individual (“you”) (and, together with HMS Holdings, the
“Parties”) to provide services, as directed, to the entities comprising the
Company (HMS Holdings and its subsidiaries and affiliates, the “Company”)).

 

WHEREAS, the Company wishes to employ you, and you wish to be employed by the
Company.

 

NOW THEREFORE, in consideration of your acceptance of employment, the Parties
agree to be bound by the terms contained in this Agreement as follows:

 

1.             Engagement.

 

(a)          Effective December 9th, 2013 (the “Effective Date”) but subject to
the next sentence, the Company will employ you as Division President, Commercial
Solutions. The Company’s offer of at-will employment is contingent upon your
authorization and successful completion of background and reference checks. You
will be required to execute authorizations for the Company to obtain consumer
reports and/or investigative consumer reports and use them in conducting
background checks as a condition to your employment. The Company may obtain
background reports both pre-employment and from time to time during your
employment with the Company, as necessary. You acknowledge that the Company
organizes itself across multiple entities and that you’re being assigned to work
directly for HMS Holdings or for one of its subsidiaries or affiliates will not,
in and of itself, breach this Agreement.

 

(b)          You will report directly to the Chief Executive Officer of HMS
Holdings or his or her designee (“Supervisor”). You will have the
responsibilities, duties and authorities specified from time to time by your
Supervisor, which will generally be commensurate with executives, at a similar
level, of entities of similar size and character to the Company. You also agree,
if so requested, to serve as an officer and director of subsidiaries of HMS
Holdings.

 

2.              Commitment. During the Employment Period (as defined in
Section 3 below), you must devote your full working time and attention to the
Company. During the Employment Period, you must not engage in any employment,
occupation, consulting or other similar activity without your Supervisor’s prior
written consent; provided, however, that you may (i) serve in any capacity with
any professional, community, industry, civic (including governmental boards),
educational, charitable, or other non-profit organization, (ii) serve on any
for-profit entity board, with the prior written consent of your Supervisor, and
(iii) subject to HMS Holdings’ conflict of interest policies, make investments
in other businesses and manage your and your family’s personal investments and
legal affairs; provided that any such activities described in clauses (i)-(iii)
above do not materially interfere with the performance of your duties for the
Company and do not otherwise violate this Agreement or any other written
agreement between the Company and you. You will perform your services under this
Agreement primarily at the Company’s offices in Irving, TX or at such place or
places as you and the Company may agree. You understand and agree that your
employment will require travel from time to time in a manner consistent with
Company policy.

 

3.             Employment Period. HMS Holdings hereby agrees to employ you and
you hereby accept employment with HMS Holdings upon the terms set forth in this
Agreement, for the period commencing on the Effective Date and ending when and
as provided in Section 6 (the “Employment Period”).

 

 
 



4.             Cash, Bonus & Equity Compensation

 

(a)            Base Salary. You will receive a base salary at a monthly rate of
$33,333.33, annualizing to $400,000 (as may be adjusted under this Agreement,
the “Base Salary”). The Company will pay your Base Salary periodically in
arrears not less frequently than monthly in accordance with the Company’s
regular payroll practices as in effect from time to time (which currently
provide for bi-weekly payments). The Board of Directors of HMS Holdings (the
“Holdings Board”) or its Compensation Committee (the “Compensation Committee”)
will review your Base Salary periodically and may adjust your Base Salary at
that time..

 

(b)           Bonus. You will be eligible to receive bonus compensation (the
“Bonus”) from the Company in respect of each fiscal year (or portion thereof)
during the Employment Period, in each case as the Compensation Committee may
determine on the basis of such performance based or other criteria as it
determines appropriate. Your target bonus will equal 65% of your Base Salary.
The Compensation Committee will review your target bonus periodically and may
adjust your target bonus at that time. The Bonus, if any, will be paid when
other executives receive their bonuses under comparable arrangements but, in any
event, between January 1 and March 15 of the year following the year with
respect to which it is earned.

 

(c)           Initial Equity Grant. As soon as practicable after the Effective
Date, and subject to Compensation Committee approval, HMS Holdings will grant
you an equity award consisting of $400,000 in the form of nonqualified stock
options to purchase HMS Holdings’ common stock (the “Common Stock”). The value
for the options will be determined using the HMS Holdings’ standard
Black-Scholes assumptions applied as of the date of grant. The equity grant will
be under and subject to the terms of the HMS Holdings Fourth Amended and
Restated 2006 Stock Plan (the “2006 Plan”) and will contain HMS Holdings’
customary terms and conditions for such grants, subject to the express
provisions in this subsection. Assuming continued employment, the options under
the grant will have a seven year term and the options will vest on an annual
basis over a four year period following the date of grant (beginning with 25% of
the grant on the first anniversary of the grant date).

 

(d)          Sign On Bonus. On or around Ninety (90) days following the date
your employment beings, you will also receive a special bonus of $50,000 (the
“Sign On Bonus”). You agree that you will repay a prorata portion of the Sign On
Bonus within 10 days after your employment ends if your employment ends before
the first anniversary of the Effective Date because of a termination for Cause
or your resignation (other than a resignation for Good Reason within 24 months
after a Change in Control) (each as defined below). The proration will be
determined based on reducing the amount owed by a proportionate part of the full
12 months as you complete each month of service.

 

5.            Employee Benefits.

 

(a)           Employee Welfare and Retirement Plans. You will, to the extent
eligible, be entitled to participate at a level commensurate with your position
in all employee welfare benefit and retirement plans and programs the Company
provides to its executives in accordance with the terms thereof as in effect
from time to time. The Company may change or terminate the benefits at any time.

 

(b)          Business Expenses. Upon submission of appropriate documentation in
accordance with Company policies, the Company will promptly pay, or reimburse
you for, all reasonable business expenses that you incur in performing your
duties under this Agreement, including travel, entertainment, professional dues
and subscriptions, as long as such expenses are reimbursable under the Company’s
policies. Any payments or expenses provided in this Section 5(b) will be paid in
accordance with Section 7(c).

 

 - 2 - 

 



(c)          Paid Time Off. You will earn paid time off (PTO) at the rate of 18
hours per month (annualized to 27 days per year), or such greater number as the
Company determines from time to time for its senior executive officers, provided
that any carryover from year to year will be subject to the Company’s generally
applicable policies.

 

6.             Termination of Employment.

 

(a)          General. Subject in each case to the provisions of this Section 6
and the other provisions of this Agreement relating to our respective rights and
obligations upon termination of your employment, nothing in this Agreement
interferes with or limits in any way the Company’s or your right to terminate
your employment at any time, for any reason or no reason, and nothing in this
Agreement confers on you any right or obligation to continue in the Company’s
employ. The Company, in its sole discretion, may elect to terminate your
employment immediately at any time subject to compliance with any obligations it
has under this Section 6. If your employment ceases for any or no reason, you
(or your estate, as applicable) will be entitled to receive (in addition to any
compensation and benefits you are entitled to receive under Section 6(b) or 6(c)
below): (i) any earned but unpaid Base Salary and, to the extent consistent with
general Company policy, accrued but unused paid time off through and including
the date of termination of your employment to be paid in accordance with the
Company’s regular payroll practices and with applicable law but no later than
the next regularly scheduled pay period, (ii) except as provided in Section
6(d), any earned but unpaid annual Bonus for the calendar year preceding the
calendar year in which your employment ends, to be paid on the date such annual
Bonus otherwise would have been paid if your employment had continued, (iii)
unreimbursed business expenses in accordance with the Company’s policies for
which expenses you have provided appropriate documentation, to be paid in
accordance with Section 7(c), and (iv) any amounts or benefits to which you are
then entitled under the terms of the benefit plans then sponsored by the Company
in accordance with their terms (and not accelerated to the extent acceleration
does not satisfy Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A” of the “Code”)). Notwithstanding any other provision in this
Agreement to the contrary, you will be entitled to severance, if any, solely
through the terms of this Section 6, unless another Holdings Board-approved
written agreement between you and the Company expressly provides otherwise.

 

(b)           Termination Without Cause. If during the employment period the
Company terminates your employment without Cause (defined below) in addition to
the amounts described in Section 6(a), the Company will pay to you the
following, subject to compliance with Section 6(b)(iii):

 

(i)        Cash Severance. The Company will pay to you in cash an amount equal
to 12 times your monthly Base Salary, paid ratably in equal installments over a
12 month period beginning in the first payroll period following the Release
Effective Date (as defined below) (or such later date required by Section 7) in
accordance with the Company’s standard payroll policies and procedures and in a
manner consistent with Section 7;

 

(ii)       Benefits. The Company will pay you a lump sum amount equal to twelve
times the difference between the monthly COBRA coverage premium for the same
type of medical and dental coverage (single, family, or other) you are receiving
as of the date your employment ends and your then monthly employee contribution.
This payment will be taxable and subject to withholding. You may use the amount
received for any purpose.

 

 - 3 - 

 



(iii)      Release. To receive any severance benefits provided for under this
Agreement or otherwise, you must deliver to the Company a separation agreement
and general release of claims on the form the Company provides (releasing all
releasable claims other than to payments under Section 6 or outstanding equity
and including obligations to cooperate with the Company and reaffirming your
obligations under the Restrictive Covenants Agreement (as defined below)), which
agreement and release must become irrevocable within 60 days (or such earlier
date as the release provides) following the date of your termination of
employment. Benefits under Section 6(b)(i) and (ii) will be paid or commence in
the first regular payroll beginning after the release becomes effective, subject
to any delays required by Section 7; provided, however, that if the last day of
the 60 day period for an effective release falls in the calendar year following
the year of your date of termination, the severance payments will be paid or
begin no earlier than January 1 of such subsequent calendar year. The date on
which your release of claims becomes effective is the “Release Effective Date.”
You must continue to comply with the Restrictive Covenants Agreement to continue
to receive severance benefits.

 

(c)           Change in Control. If, within 24 months following a Change in
Control, the Company terminates your employment without Cause or you resign for
Good Reason, in addition to the benefits described in Section 6(b)(ii) above and
subject to the release required under Section 6(b)(iii), you will receive the
cash severance described in Section 6(b)(i), paid in a single lump sum on the
Release Effective Date in accordance with the Company’s standard payroll
policies and procedures (or such later date as either Section 6(b)(iii) or 7(a)
requires). For the purpose of this Agreement, “Change in Control” means:

 

(i)         the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
of HMS Holdings if, after such acquisition, such Person beneficially owns
(within the meaning of Rule 13d-3 under the Exchange Act) 50.01% or more of
either (x) the then-outstanding shares of common stock of HMS Holdings (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of HMS Holdings entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (A) any acquisition directly from
the Company will not be a Change in Control, nor will any acquisition by any
individual, entity, or group pursuant to a Business Combination (as defined
below) that complies with subclauses (x) and (y) of clause (ii) of this
definition;

 

(ii)        the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving HMS Holdings or a sale or other
disposition of all or substantially all (i.e., in excess of 85%) of the assets
of HMS Holdings (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include a
corporation that as a result of such transaction owns HMS Holdings or
substantially all of HMS Holdings’ assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively, immediately prior to such Business Combination and (y)
no Person beneficially owns, directly or indirectly, 50.01% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 

 - 4 - 

 



(iii)       a change in the composition of the Holdings Board that results,
during any one year period, in the Continuing Directors (as defined below) no
longer constituting a majority of the Holdings Board (or, if applicable, the
Board of Directors of a successor corporation to HMS Holdings), where the term
“Continuing Director” means at any date a member of the Holdings Board (x) who
was a member of the Holdings Board on the Effective Date or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Holdings Board was recommended or endorsed by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election; provided, however, that there shall be excluded
from this clause (y) any individual whose initial assumption of office after the
Effective Date occurred as a result of an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Holdings Board; provided that, where required by Section 409A,
the event that occurs is also a “change in the ownership or effective control of
a corporation, or a change in the ownership of a substantial portion of the
assets of a corporation” as defined in Treasury Reg. § 1.409A-3(i)(5).

 

(d)          Termination for Cause, Voluntary Resignation.

 

(i)         General.    If, during the Employment Period, the Company terminates
your employment for Cause, or you resign from your employment (other than for
Good Reason as and when provided in Section 6(c) above), you will be entitled
only to the payments described in Section 6(a) (excluding, on a termination for
Cause, clause (ii) of Section 6(a)), unless applicable law otherwise requires
payment. You may resign, other than for Good Reason, at any time and for any
reason, by giving at least 30 days’ prior written notice to the Company. The
Company may choose to respond to such notice of resignation by ending your
active employment during the Notice Period, in which event you would remain an
employee of the Company through the remainder of the Notice Period and continue
to receive your Base Salary, less applicable deductions, and continue vesting
under any outstanding equity grants through the end of the Notice Period. You
will have no further right to receive any other compensation or benefits after
such termination or resignation of employment, except as determined in
accordance with the terms of the employee benefit plans or programs of the
Company or as required by law.

 

 - 5 - 

 



(ii)        Definitions.

 

(I)         Cause. For purposes of this Agreement, “Cause” means any of the
following: your (i) fraud with respect to the Company; (ii) material
misrepresentation to any regulatory agency, governmental authority, outside or
internal auditors, internal or external Company counsel, or the Holdings Board
concerning the operation or financial status of the Company; (iii) theft or
embezzlement of assets of the Company; (iv) your conviction, or plea of guilty
or nolo contendere to any felony (or to a felony charge reduced to a
misdemeanor), or, with respect to your employment, to any misdemeanor (other
than a traffic violation); (v) material failure to follow the Company’s conduct
and ethics policies that have been provided or made available to you; (vi)
material breach of this Agreement or the Restrictive Covenants Agreement; and/or
(vii) continued failure to attempt in good faith to perform your duties as
reasonably assigned by your Supervisor at the time. Before terminating your
employment for Cause under clauses (v) – (vii) above, the Company will specify
in writing to you the nature of the act, omission, refusal, or failure that it
deems to constitute Cause and, if the Company reasonably considers the situation
to be correctable, give you 30 days after you receive such notice to correct the
situation (and thus avoid termination for Cause), unless the Holdings Board
agrees to further extend the time for correction. You agree that the Company
will have discretion exercised in a reasonable manner to determine whether your
correction is sufficient. Nothing in this definition prevents the Company from
removing you from your position with the Company at any time and for any reason.

 

(II)        Good Reason. For purposes of this Agreement, “Good Reason” means,
the occurrence, without your prior written consent, of any of the following
events: (i) any material diminution in your authority, duties or
responsibilities with the Company; (ii) a requirement that you report to an
officer other than your then current Supervisor if the result is that your new
Supervisor has materially diminished authority, duties, or responsibilities in
comparison with your prior supervisor; (iii) a material reduction in your Base
Salary; (iv) the Company’s requiring you to perform your principal services
primarily in a geographic area more than 50 miles from both the Company’s
offices in Dallas, Texas and its principal headquarters in New York, New York
(or such other place of primary employment for you at which you have agreed to
provide such services); or (v) a material breach by the Company of any material
provision of this Agreement. No resignation will be treated as resignation for
Good Reason unless (x) you have given written notice to the Company of your
intention to terminate your employment for Good Reason, describing the grounds
for such action, no later than 90 days after the first occurrence of such
circumstances, (y) you have provided the Company with at least 30 days in which
to cure the circumstances, and (z) if the Company is not successful in curing
the circumstance, you end your employment within 30 days following the cure
period in (y). If the Company informs you that it will not treat your
resignation as for Good Reason, you may withdraw the resignation and remain
employed (provided that you do so before the original notice of resignation
becomes effective) or may proceed and dispute the Company’s decision.

 

(e)           Death or Disability. Your employment hereunder will terminate
immediately upon your death or Disability. “Disability” means the Company based
upon appropriate medical evidence, determines you have become physically or
mentally incapacitated so as to render you incapable of performing your usual
and customary duties, with or without a reasonable accommodation, for 180 or
more days, whether or not consecutive, during any 12 month period. You are also
disabled if you are found to be disabled within the meaning of the Company’s
long-term disability insurance coverage as then in effect (or would be so found
if you applied for the coverage or benefits). Employment termination under this
subsection is not covered by Section 6(b) or 6(c), and you or your heirs will
receive only the benefits and compensation in Section 6(a) (together, as
applicable, with any life or disability insurance payments). Nothing in this
Section 6(e) prevents the Company from removing you from your position with the
Company or, under Section 6(b), 6(c), or 6(d), from terminating your employment
at any time, subject to compliance with those subsections.

 

 - 6 - 

 



(f)           Further Effect of Termination on Board and Officer Positions. If
your employment ends for any reason, you agree that you will cease immediately
to hold any and all officer or director positions you then have with the
Company, absent a contrary direction from the Holdings Board (which may include
either a request to continue such service or a direction to cease serving upon
notice). You hereby irrevocably appoint the Company to be your attorney-in-fact
to execute any documents and do anything in your name to effect your ceasing to
serve as a director and officer of the Company, should you fail to resign
following a request from the Company to do so. You will not be required to sign,
and the Company will not sign on your behalf without your consent, documents
effecting your ceasing to serve as a director that characterize your cessation
of employment differently than the manner in which it is effected through
Section 6 above. A written notification signed by a director or duly authorized
officer of the Company that any instrument, document or act falls within the
authority conferred by this subsection will be conclusive evidence that it does
so. The Company will prepare any documents, pay any filing fees, and bear any
other expenses related to this Section.

 

7.            Effect of Section 409A of the Code.

 

(a)           Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of your “separation from service” (as determined under Section 409A) or (ii) the
tenth day following the date of your death following such separation from
service (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to you during the period between the date of separation
from service and the New Payment Date shall be paid to you in a lump sum in the
first payroll period beginning after such New Payment Date, and any remaining
payments will be paid on their original schedule.

 

(b)          General 409A Principles. For purposes of this Agreement, a
termination of employment will mean a “separation from service” as defined in
Section 409A. For purposes of this Agreement, each amount to be paid or benefit
to be provided will be construed as a separate identified payment for purposes
of Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A or are paid in a manner covered by Treas.
Reg. Section 1.409A-1(b)(9)(iii) will not be treated as deferred compensation
unless applicable law requires otherwise. Neither the Company nor you will have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A. This
Agreement is intended to comply with the provisions of Section 409A and this
Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in this Agreement will have the meanings given such
terms under Section 409A if and to the extent required to comply with Section
409A. In any event, the Company makes no representations or warranty and will
have no liability to you or any other person if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Code Section 409A but not to satisfy the conditions of that section.

 

 - 7 - 

 



(c)           Expense Timing. Payments with respect to reimbursements of
business expenses will be made in the ordinary course in accordance with the
Company’s procedures (generally within 45 days after you have submitted
appropriate documentation) and, in any case, on or before the last day of the
calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.
The right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

8.             Restrictive Covenants. In connection with signing this Agreement,
you are signing a Noncompetition, Nonsolicitation, Proprietary and Confidential
Information and Developments Agreement (the “Restrictive Covenants Agreement”),
which addresses your responsibilities to the Company in connection with
confidentiality, transfer and protection of intellectual property,
noncompetition, nonsolicitation of employees and customers, and
nondisparagement.

 

9.           Miscellaneous.

 

(a)          Notices. All notices required or permitted under this Agreement
must be in writing and will be deemed effective upon personal delivery or three
business days following deposit in a United States Post Office, by certified
mail, postage prepaid, or one business day after it is sent for next-business
day delivery via a reputable nationwide overnight courier service in the case of
notice to the Company at its then principal headquarters, and in the case of
notice to you to the current address on file with the Company. Notice to the
Company must include a separate notice to the General Counsel of HMS Holdings.
Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 9(a).

 

(b)          No Mitigation.    You are not required to seek other employment or
otherwise mitigate the value of any severance benefits contemplated by this
Agreement, nor will any such benefits be reduced by any earnings or benefits
that you may receive from any other source. Notwithstanding any other provision
of this Agreement, any sum or sums paid under this Agreement will be in lieu of
any amounts to which you may otherwise be entitled under the terms of any
severance plan, policy, program, agreement or other arrangement sponsored by the
Company or an affiliate of the Company.

 

(c)          Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR TO ANY
OF THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT,
OR COVERED BY THE CONTEMPLATED RELEASE.

 

 - 8 - 

 



(d)          Severability. Each provision of this Agreement must be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if an arbitrator or a
court of competent jurisdiction determines any of the provisions contained in
this Agreement to be unenforceable because the provision is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it will be construed, by limiting or reducing it to the extent
legally permitted, so as to be enforceable to the extent compatible with then
applicable law to achieve the intent of the Parties.

 

(e)          Assignment. This Agreement will be binding upon and will inure to
the benefit of (i) your heirs, beneficiaries, executors and legal
representatives upon your death and (ii) any successor of the Company. Any such
successor of the Company will be treated as substituted for the Company under
the terms of this Agreement for all purposes. The Company may assign this
Agreement without your consent, and such an assignment will not terminate your
employment for purposes of triggering your entitlement to severance; provided,
however, that if such an assignments provides a basis for you to resign for Good
Reason after a Change in Control, you may resign for Good Reason, and you will
be entitled to severance, if any, subject to the terms of Section 6. You
specifically agree that any assignment may include rights under the Restrictive
Covenants Agreement without requiring your consent; provided, however, that an
assignment that occurs after the termination of your employment will not expand
in any manner the scope of the Restrictive Covenants Agreement. As used herein,
“successor” will mean any person, firm, corporation or other business entity
that at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company.

 

None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 9(k). Any attempted assignment, transfer, conveyance or
other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options (other than incentive stock options
within the meaning of Section 422 of the Code) or the vested portion of other
equity awards consistent with the rules for transfers to “family members” as
defined in Securities Act Form S-8. Any other attempted assignment, transfer,
conveyance or other disposition of any interest in your rights to receive any
form of compensation hereunder will be null and void.

 

(f)           No Oral Modification, Waiver, Cancellation or Discharge. This
Agreement may only be amended, canceled or discharged or any obligations
thereunder waived through a writing signed by you and the Chair of the
Compensation Committee or any executive officer of the Company (other than you)
duly authorized either by the Holdings Board or the Compensation Committee.

 

(g)          No Conflict of Interest. You confirm that you have fully disclosed
to HMS Holdings and the other entities in the Company, to the best of your
knowledge, all circumstances under which you, your immediate family and other
persons who reside in your household have or may have a conflict of interest
with the Company. You further agree to fully disclose to the Company any such
circumstances that might arise during your employment upon your becoming aware
of such circumstances.

 

 - 9 - 

 



(h)          Other Agreements. You hereby represent that your performance of all
the terms of this Agreement and the performance of your duties as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by you in confidence or in
trust prior to your employment with the Company. You also represent that you are
not a party to or subject to any restrictive covenants, legal restrictions,
policies, commitments or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit your ability to perform your
obligations under this Agreement, including noncompetition agreements or
nonsolicitation agreements, and you further represent that your performance of
the duties and obligations under this Agreement does not violate the terms of
any agreement to which you are a party. You agree that you will not enter into
any agreement or commitment or agree to any policy that would prevent or hinder
your performance of duties and obligations under this Agreement.

 

(i)           Disclosure of this Agreement. You acknowledge that the Company may
provide persons or entities who may employ or engage you with a copy of the
Restrictive Covenants Agreement (or portions thereof) to highlight your
continuing obligations to the Company. You also acknowledge that the Company may
be obligated to disclose the entire Agreement or any portion thereof to satisfy
applicable laws and regulations.

 

(j)            Survivorship. The respective rights and obligations of the
Company and you hereunder will survive any termination of your employment to the
extent necessary to preserve the intent of such rights and obligations.

 

(k)         Beneficiaries. You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents. If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries or, if none are
designated or none survive you, your estate.

 

(l)            Withholding. The Company will be entitled to withhold, or cause
to be withheld, any amount of federal, state, city or other withholding taxes or
other amounts either required by law or authorized by you with respect to
payments made to you in connection with your employment.

 

(m)         Company Policies. References in this Agreement to Company policies
and procedures are to those policies and procedures in effect at the Effective
Date, as the Company may amend them from time to time.

 

(n)         Governing Law; Dispute Resolution. This Agreement must be construed,
interpreted, and governed in accordance with the laws of the State of Texas
without reference to rules relating to conflict of law. In case of any
controversy or claim arising out of or related to this Agreement or relating to
your employment (including claims relating to employment discrimination), except
as expressly excluded herein, each Party agrees to give the other Party notice
of an intent to seek arbitration under this Agreement and 10 days to reach a
resolution. Should resolution of any controversy or claim not be reached
following provision of notice and a reasonable opportunity to cure, then the
dispute shall be settled by arbitration, under the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes (the
“National Rules”). A single arbitrator shall be selected in accordance with the
National Rules, and the costs of such arbitration shall be shared equally
between the parties. The dispute will be arbitrated in Dallas, TX, absent mutual
agreement of the Parties to another venue. Any claim or controversy not
submitted to arbitration in accordance with this Section 9(n) (other than as
provided under the Restrictive Covenants Agreement) will be waived, and
thereafter no arbitrator, arbitration panel, tribunal, or court will have the
power to rule or make any award on any such claim or controversy. In determining
a claim or controversy under this Agreement and in making an award, the
arbitrator must consider the terms and provisions of this Agreement, as well as
all applicable federal, state, or local laws. The award rendered in any
arbitration proceeding held under this Section 9(n) shall be final and binding
and judgment upon the award may be entered in any court having jurisdiction
thereof. Claims for workers’ compensation or unemployment compensation benefits
are not covered by this Section 9(n). Also not covered by this Section 9(n) are
claims by the Company or by you for temporary restraining orders, preliminary
injunctions or permanent injunctions (“equitable relief”) in cases in which such
equitable relief would be otherwise authorized by law or pursuant to the
Restrictive Covenants Agreement. The Company will be responsible for paying any
filing fee of the sponsoring organization and the fees and costs of the
arbitrator; provided, however, that if you initiate the claim, you will
contribute an amount equal to the filing fee you would have incurred to initiate
a claim in the court of general jurisdiction in the State of Texas. Each party
will pay for its own costs and attorneys’ fees, if any. Without limiting the
provisions of this Section 9(n), the Company and you agree that the decision as
to whether a party is the prevailing party in an arbitration, or a legal
proceeding that is commenced in connection therewith will be made in the sole
discretion of the arbitrator or, if applicable, the court and the arbitrator or
court may award reasonable attorneys’ fees, costs and expenses.

 

 - 10 - 

 



Any action, suit or other legal proceeding with respect to equitable relief that
is excluded from arbitration must be commenced only in a court of the State of
Texas (or, if appropriate, a federal court located within the State of Texas),
and the Company and you each consent to the jurisdiction of such a court. With
respect to any such court action, the Parties hereto (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process by the means
specified under Section 9(a); and (c) waive any other requirement (whether
imposed by statute, rule of court, or otherwise) with respect to personal
jurisdiction, inconvenient forum, or service of process.

 

(o)           Interpretation. The parties agree that this Agreement will be
construed without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.

 

(p)          Entire Agreement. This Agreement and any documents referred to
herein represent the entire agreement of the Parties and will supersede any and
all previous contracts, arrangements or understandings between the Company and
you.

 

Signatures on Page Following

 

 

 

 

 

 

 

 

 



 - 11 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and you have hereunto set your hand to be effective as of the dates below.

 

 



    HMS Holdings Corp.                       12/12/2013   By:  /s/ William C.
Lucia   Date   William C. Lucia       President                          
Douglas M. Williams, Jr.                       11/11/2013   /s/ Douglas M.
Williams   Date        



 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 12 -



 

 